


Exhibit 10.2


SECURITY AGREEMENT
Spire Corporation, a Massachusetts corporation, having a principal place of
business at One Patriots Park, Bedford, MA 01730 (“Borrower”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants to Roger G. Little, an individual with a notice
address of c/o Blouin & Company, Inc., 2020 Commonwealth Ave. Suite 200, Newton,
MA 02466 (“Lender”), a first lien and security interest in all of Borrower’s
right, title and interest in and to the Collateral, as hereinafter defined, as
security for the payment and performance of any and all liabilities and
obligations of Borrower to Lender pursuant to a certain Secured Promissory Note
dated the date hereof in the principal amount of $250,000 (the “Note”). The
liabilities and obligations so secured are hereafter referred to as
“Obligations”.
1.
DEFINITION OF COLLATERAL. As used herein, the term “Collateral” shall mean:



(a)
all machinery, apparatus, equipment, fittings, furniture, fixtures, motor
vehicles and other tangible personal property (other than Inventory) of every
kind and description used in Borrower’s operations or owned by Borrower or in
which Borrower has an interest, whether now owned or hereafter acquired by
Borrower and wherever located, and all parts, accessories and special tools and
all increases and accessions thereto and substitutions and replacements
therefor, except: (i) equipment, if any, leased or financed by DeLage Landon
Financial Services, Inc., pursuant to contract no. 24995042, together with all
additions, attachments, accessories and substitutions to or for the same and all
proceeds of the foregoing; and (ii) Solar Plasma System, model 660 and Stringer
8000, together with any derivative or consequential results therefrom including
monies paid on account thereof, or proceeds or assets consequential therefrom
(“Equipment”);



(b)
all of Borrower’s inventory, whether now owned or hereafter acquired including,
but not limited to, all goods intended for sale or lease by Borrower, or for
display or demonstration; all work in process; all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, printing, packing, shipping,
advertising, selling, leasing or furnishing of such goods or otherwise used or
consumed in Borrower’s business; and all documents evidencing and General
Intangibles relating to any of the foregoing, whether now owned or hereafter
acquired by Borrower (the “Inventory”);



(c)
all accounts, contract rights, letters of credit, bankers’ acceptances and
guaranties whether now owned or hereafter created or acquired by Borrower or in
which Borrower now has or hereafter acquired any interest (the “Accounts”),
except accounts receivable and claims for payment on account thereof, as against
any person or entity that received products or services from Borrower;



(d)
all personal property of Borrower (including, without limitation, tax and duty
refunds, registered and unregistered patents, trademarks, service marks,
copyrights, trade names, applications for the foregoing, trade secrets, good
will, processes, licenses whether as licensee or licensor, choses in action and
other claims and existing and future leasehold interests in equipment, real
estate and fixtures and all things in action) other than goods, Accounts,
chattel paper, documents, instruments and Investment Property, whether now owned
or hereafter created or acquired by Borrower (“General Intangibles”);



(e)
all investment property, financial assets, certificated and uncertified
securities, securities accounts, securities entitlements, commodities contracts
and commodities accounts of the Borrower, whether now owned or hereafter
acquired or created by Borrower (“Investment Property”);



(f)
all chattel paper, documents and instruments as defined in the Uniform
Commercial Code as adopted and in force in the Commonwealth of Massachusetts, as
from time to time in effect;



(g)
all liens, security interests, rights, remedies and interests in respect of
Accounts and other Collateral;





--------------------------------------------------------------------------------






(h)
all accessions to, substitutions for and all replacements, products and cash and
non-cash proceeds of (a) through (g) above, including, without limitation,
proceeds of and unearned premiums with respect to insurance policies insuring
any of the Collateral; and



(i)
all books and records (including, without limitation, customer lists, credit
files, computer programs, files, print-outs, and other computer materials and
records) of Borrower pertaining to any of (a) through (h) above.



(j)
all of Borrower’s rights in, to and under policies and certificates of
insurance, arising out of any of the Collateral, including claims or rights to
payment and all proceeds, refunds and premium rebates, including without
limitation, proceeds of fire, theft or any other physical damage or loss, and
credit insurance; and



(k)
all rights, remedies, guaranties, and privileges pertaining to any of the
foregoing.



The term “Property” as used herein, means any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible.


2.
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF BORROWER. Borrower hereby
represents and warrants to Lender as follows:



(a)Borrower’s place of business shall be located at the address shown at the
beginning of this Agreement. All the Collateral and records relating thereto
shall be kept at Borrower’s place of business. Borrower will not remove any of
the Collateral and will not change its place of business, without giving prior
written notice to Lender and prior to the execution and delivery to Lender of
new financing statements, in form satisfactory to Lender, reflecting such new
address.


(b)Borrower is the owner of the Collateral free from any adverse lien, security
interest or encumbrance and Borrower will defend the Collateral against all
claims and demands of all persons at any time claiming the same or any interest
therein.


(c)Borrower will at all reasonable times and from time to time allow Lender or
any of Lender’s agents, employees, attorneys or accountants, to examine and
inspect and make extracts from the books and other records of Borrower relating
to the Collateral.


(d)Borrower shall execute and deliver to Lender such financing statements and
amendments thereto or other instruments, all in form satisfactory to Lender, as
Lender may from time to time require to comply with the provisions of the
Uniform Commercial Code or other applicable laws relating to security interests,
and in order to perfect and maintain the priority of the interest of Lender.
Lender may file, as a financing statement, a photographic or other reproduction
of this Agreement.


(e)Borrower will not create, grant or suffer to exist any pledge, mortgage,
other security interest, lien or encumbrance upon or in respect of any of the
Collateral except in favor of Lender. Except in connection with such purchase
money security interests, Borrower will not join in any financing statement or
other notice filing except with Lender.


(f)Lender shall be under no obligation to take steps necessary to preserve
rights in any Collateral against prior parties but may do so at its option.
After the occurrence and during the continuance of any Event of Default (as
defined in Section 5), Lender may at any time take control of any proceeds of
Collateral to which Lender is entitled hereunder or under applicable law.






--------------------------------------------------------------------------------




(g)Borrower will not sell, lease, assign, transfer or otherwise dispose of any
portion of the Collateral except in transactions in the ordinary course of
business.


(h)So long as Borrower shall be indebted to Lender, Borrower shall keep the
Collateral insured by reputable insurance companies authorized to transact
business in Massachusetts covering such risks and in such amounts as is
customarily carried by companies engaged in similar businesses and owning
similar properties in the same general areas in which Borrower operates and,
upon the request of Lender, shall provide Lender with copies of the applicable
insurance policies or certificates thereof.


(i)Borrower will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon.


3.ADDITIONAL COVENANTS OF THE BORROWER. Borrower covenants and agrees with
Lender that until the Note has been paid in full, the Borrower will perform and
observe the following additional covenants:


(a)Payment of Taxes. Pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or upon its income, profits or business, or
upon any properties belonging to it in accordance with its agreements with the
applicable authorities, prior to the date on which penalties attach thereto, and
all lawful claims that, if unpaid, might become a lien or charge upon any of the
Collateral, provided that Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
appropriate proceedings if Borrower shall have set aside on its books sufficient
reserves with respect thereto.


(b)Preservation of Corporate Existence, etc. Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary or desirable in view of
its business and operations or the ownership or lease of its properties.
Preserve and maintain all required licenses and authorizations, including state
regulatory authorizations.


(c)Distributions. Borrower will not declare or pay any dividends, or redeem,
retire, or otherwise acquire for value any of its capital stock (or rights,
options or warrants to purchase such shares) now or hereafter outstanding,
return any capital to its stockholders as such, or make any distribution of
assets to its stockholders as such.


4.EVENTS OF DEFAULT. All Obligations shall, at the option of Lender, become
immediately due and payable, without presentment, demand, protest or notice,
upon the occurrence of an event of default under the Note or upon any other
failure of Borrower to pay or perform any obligation to Lender under the Note or
this Agreement (an “Event of Default”).


5.REMEDIES. Upon the occurrence of any Event of Default, and at any time
thereafter, Lender shall have the rights and remedies of a lender under the
Uniform Commercial Code in addition to the rights and remedies provided herein,
in the Note, or in any other instrument or paper executed by Borrower and all
other rights and remedies available to a Lender at law or in equity. Borrower
agrees to pay on demand all costs and expenses (including reasonable attorneys’
fees) incurred or paid by Lender in enforcing the Obligations. Borrower hereby
irrevocably appoints Lender the true and lawful attorney for Borrower with full
power of substitution, in the name of Lender or in the name of Borrower or
otherwise, for the sole benefit of Lender but at the sole expense of Borrower,
in the event of a default hereunder: (a) to demand, collect, receive payment of,
receipt for, settle, compromise or adjust, and give discharges and releases in
respect of the Collateral; (b) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral and to enforce any other rights in respect thereof; (c)
to settle, compromise or adjust any suit, action or proceeding described in
clause (b) above and, in connection therewith, to give such discharges or
releases as Lender may deem appropriate; (d) to endorse checks, notes, drafts,
acceptances, money orders or other instruments or documents evidencing or
securing the Collateral. The powers conferred on Lender by this Agreement are
solely to protect the interest of Lender and shall not impose any duty upon
Lender to exercise any such power, and if Lender shall exercise any such power,
he shall be accountable only for




--------------------------------------------------------------------------------




amounts that he actually receives as a result thereof and shall not be
responsible to Borrower except for willful misconduct.


6.WAIVER. No failure or delay on the part of Lender in exercising any of his
rights or remedies hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy preclude any other or
future exercise thereof or of any other right or remedy. All rights and remedies
under this Agreement are cumulative, and shall not be exclusive of any rights
and remedies otherwise available. No waiver by Lender of any default by Borrower
shall be effective unless in writing. Borrower waives demand, notice, protest,
notice of acceptance of this Agreement, notice of extensions of credit,
Collateral received or delivered or other action taken in reliance hereon.
Borrower assents to any extension or postponement of the time of payment or any
other indulgence, to any substitution, exchange or release of any of the
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereof and the
settlement, compromise, adjustment or discharge of any thereof, all in such
manner and at such time or times as Lender may deem advisable, without affecting
the Obligations of Borrower hereunder in any manner.


7.PROTECTION OF COLLATERAL. In the absence of willful misconduct, Lender shall
have no duty as to the collection or protection of the Collateral or any income
thereon, nor as to the preservation of rights against prior parties, nor as to
the preservation of any rights pertaining thereto beyond the safe custody of the
Collateral in the possession of Lender. Lender may exercise its rights with
respect to the Collateral without resort or regard to other collateral or
sources of payment or reimbursement for the Obligations of Borrower.


8.FURTHER ASSURANCES. Borrower shall execute and deliver to Lender any and all
writings and do any and all things reasonably requested by Lender to carry into
effect the provisions and intent of this Agreement. Without limiting the
foregoing, Borrower will take all actions necessary to assign its contract
rights to Lender or any other purchaser by or through Lender following an Event
of Default.


9.ENFORCEMENT COSTS. Borrower shall be obligated to pay to or reimburse Lender
for all costs incurred or paid by Lender, including reasonable attorneys’ fees,
in connection with the enforcement of its rights under this Agreement.


10.NOTICES. Any demand upon, or notice to, Borrower that Lender may elect to
give shall be in writing and delivered personally, via overnight priority U.S.
mail or a nationally recognized overnight courier, and deemed delivered the
first business day following the date of mailing if not personally delivered, to
the address shown at the beginning of this Agreement or as modified by any
notice given after the date hereof.


11.BINDING AGREEMENT. The Agreement shall bind Borrower and Borrower’s
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns.


12.GOVERNING LAW. This Agreement and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by the laws of the Commonwealth of Massachusetts without regard to choice or
conflict of law principles.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Agreement to be signed in its name
by its duly authorized officer as of the date first written above.
                        
BORROWER
SPIRE CORPORATION


By:     /s/ Rodger W. LaFavre    
Name:    Rodger W. LaFavre
Title:    President & CEO




Accepted and agreed by:            LENDER


/s/ Roger G. Little
Roger G. Little    


















[SIGNATURE PAGE TO SECURITY AGREEMENT]




